T. G. Kavanagh, J.
(dissenting). When we decided this case we held that the Detroit Stadium Bonds were not revenue bonds within the definitions of MCLA 123.951 et seq.; MSA 5.301(1) et seq., and MCLA 141.101 et seq.; MSA 5.2731 et seq.
I signed the majority opinion because I was (and am) persuaded that this is the correct holding on this, the only point necessary to decision of the case.
The profession, should be reminded that the office of obiter dicta is usually to illustrate the holding of the case and not to decide the other points discussed.
From the petitions for rehearing and clarification in this case it is apparent that such obiter dicta has confused, rather than assisted the profession, and for this reason I favor granting rehearing or the issuance of a limited opinion to eliminate the confusion.